November 1, 2011 Securities and Exchange Commission treet, NE Washington, DC 20549 Attn: Office of Filings, Information & Consumer Services Re: Eaton Vance Mutual Funds Trust (the Registrant) (1933 Act File No. 002-90946) on behalf of Eaton Vance Parametric Structured Commodity Strategy Fund (the Fund) Ladies and Gentlemen: On behalf of the Registrant and pursuant to Rule 497(e) under the Securities Act of 1933, as amended, attached for filing are exhibits containing interactive data format risk/return summary information that mirrors the risk/return summary information in a supplement dated October 17, 2011 to the Prospectus dated May 25, 2011, for the Fund. The purpose of the filing is to submit the 497(e) filing dated October 17, 2011 in XBRL for the Fund. If you have any questions concerning the foregoing, kindly call the undersigned at (617) 672-8055. Very truly yours, /s/ Deanna Foley Deanna Foley Paralegal
